                                                                      Case 4:19-cv-01424-YGR Document 202-1 Filed 11/20/20 Page 1 of 2



                                                               1   TIMOTHY J. CARLSTEDT (STATE BAR NO. 168855)
                                                                   HUNTON ANDREWS KURTH LLP
                                                               2
                                                                   50 California Street, Suite 1700
                                                               3   San Francisco, California 94111
                                                               4   Telephone: (415) 975-3700
                                                                   Facsimile: (415) 975-3701
                                                               5
                                                               6   EDWARD T. COLBERT (STATE BAR NO. DC-206425)
                                                                   ERIK C. KANE (STATE BAR NO. DC-495156)
                                                               7   WILLIAM M. MERONE (State Bar No. DC-458104)
                                                               8   ARMIN GHIAM (State Bar No. DC-219290)
                                                                   HUNTON ANDREWS KURTH LLP
                                                               9   2200 Pennsylvania Avenue, N.W.
                                                              10   Washington, D.C. 20037
                                                                   Tel.: (202) 955-1500
                                                              11   Fax: (202) 778-2201
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12
                              San Francisco, CA 94111




                                                                   Counsel for Defendant and Counterclaim-Plaintiff,
                                                              13   Constellation Brands U.S. Operations, Inc.
                                                              14
                                                                                         UNITED STATES DISTRICT COURT
                                                              15
                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                              16
                                                              17   THE VINEYARD HOUSE, LLC,
                                                                   a California limited liability company,
                                                              18
                                                                                                              CASE NOS.: 4:19-cv-01424-YGR
                                                              19                Plaintiff and Counterclaim-              4:20-cv-00238-YGR
                                                                                Defendant,
                                                              20
                                                                                                              DECLARATION OF ARMIN GHIAM
                                                              21         v.                                   IN SUPPORT OF DEFENDANT
                                                                                                              CONSTELLATION BRANDS U.S.
                                                              22
                                                                   CONSTELLATION BRANDS U.S.                  OPERATIONS, INC.’S
                                                              23   OPERATIONS, INC.,                          ADMINISTRATIVE MOTION TO
                                                                   a New York corporation,                    FILE UNDER SEAL
                                                              24
                                                              25                Defendant and
                                                                                Counterclaim-Plaintiff.
                                                              26
                                                              27
                                                              28


                                                                                             DECLARATION OF ARMIN GHIAM
                                                                       Case 4:19-cv-01424-YGR Document 202-1 Filed 11/20/20 Page 2 of 2



                                                               1                                  DECLARATION OF ARMIN GHIAM
                                                               2           I, Armin Ghiam, declare:
                                                               3           1.       I am an attorney with the law firm of Hunton Andrews Kurth LLP,
                                                               4   counsel of record for Plaintiff Constellation Brands U.S. Operations, Inc.
                                                               5   (“Constellation” or “Plaintiff”) in the above-captioned matter.           I have personal
                                                               6   knowledge of the matters set forth herein, and if called upon to do so, could and would
                                                               7   testify competently thereto.           I make this declaration in support of Defendant’s
                                                               8   Administrative Motion to File Under Seal.
                                                               9           2.       Attached as Exhibit A is the parties’ Stipulation Regarding Presentation
                                                              10   of Trial Evidence.
                                                              11           3.       The document includes highly confidential sales and revenue information
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12   pertaining to Constellation’s profits on the sales of wine labeled as TO KALON or TO
                              San Francisco, CA 94111




                                                              13   KALON VINEYARD. Disclosure of this financial information to competitors would
                                                              14   be severely detrimental to Constellation. For example, this information would tend to
                                                              15   reveal growth or contraction of Constellation’s market share, which in turn could be
                                                              16   used by Constellation’s competitors to set their own competing business strategy.
                                                              17           I declare under penalty of perjury under the laws of the State of California that
                                                              18   the foregoing is true and correct.
                                                              19
                                                              20           Executed this 20th day of November 2020, in New York, New York.
                                                              21
                                                              22                                                       By: /s/ Armin Ghiam
                                                                                                                          Attorney for Plaintiff
                                                              23
                                                                                                                          Constellation Brands U.S.
                                                              24                                                          Operations, Inc.
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                                   1
                                                                   116399.0000008 EMF_US 82790505v1
                                                                                                      DECLARATION OF ARMIN GHIAM
